ROPES & GRAY LLP 1 NEW YORK, NY 10036-8704 WWW.ROPESGRAY.COM July 8, 2013 Jeremy C. Smith T +1 F +1 jeremy.smith@ropesgray.com VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Attn:Vincent DiStefano, Esq. Re: The Merger Fund (the “Fund” or “Registrant”) Responses to Comments on Post-Effective Amendment No. 50 File Nos. 002-76969 and 811-03445 Dear Mr. DiStefano: On June 21, 2013, you provided oral comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) to Jeremy Smith of Ropes & Gray LLP, counsel to the Fund, regarding Post-Effective Amendment No. 50 under the Securities Act of 1933, as amended (the “Securities Act”) and Amendment No. 51 under the Investment Company Act of 1940, as amended (the “1940 Act”), to the Fund’s Registration Statement on Form N-1A (“Amendment No. 50/51”). The following sets forth the Fund’s responses to the Staff’s comments. These responses will be reflected, to the extent applicable, in a Post-Effective Amendment to the Fund’s Registration Statement (the “Amendment”).Capitalized terms not defined herein shall have the same meanings ascribed to them in the Amendment No. 50/51. PROSPECTUS Fund Summary Fees and Expenses of the Fund (Page 2) 1. Comment: Footnote 1 to the table showing the Fund’s Annual Fund Operating Expenses states that “Total Other Expenses,” “Total Annual Fund Operating Expenses Before Fee Waiver” and “Total Annual Fund Operating Expenses Before Fee Waiver” are based on estimated amounts for the current fiscal year.Please delete that footnote and base the expenses shown on the Fund’s actual prior operating expenses. -2-
